LECHE, J.,
dissenting:
In this case as in the Lacosst case, 142 La. 673, 77 South. 497, it is the mother who is claiming the inheritance and I am not aware of any law authorizing the mother to inherit from her illegitimate child unless she had, during such child’s lifetime, acknowledged the same in the formal manner provided by Article 203 of the Civil Code. It is true that under Article 193 et seq., C. C., providing for proof of filiation, other modes of acknowledgment are permitted, but such acknowledgment is for the benefit of the child as against its parents, and 'not for the purpose of benefiting the parent. The child is helpless to force a formal acknowledgment in its behalf by its parents.
The parents are in an entirely different position and it is solely in their power, and within the free exercise of their volition and discretion, to legitimate their illegitimate offspring. It would be unjust to penalize the child for a wrong committed by its parents, and of which it is only the innocent victim. Hence the purpose of the lawmaker in enacting the provisions in the Civil Code permitting other than formal proof to establish filiation, and in limiting this mode of acknowledgment for the benefit of the child.
It is my understanding of the law and of the jurisprudence that in order to inherit from an illegitimate child, the mother must ‘first have made, during the child’s lifetime, a formal acknowledgment, but that other modes of acknowledgment may be resorted to, when the illegitimate child claims the right of inheritance from its mother. To this effect is the decision in the Lacoste case as well as in the case of Briggs vs. McLaughlin, 134 La. 133, 63 South. 851. The case of Murdock vs. Potter, 155 La. 146, 99 South. 18, in no manner conflicts with this view.
I therefore dissent.